DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. Claims 1-9 and 19-20 are addressed below. Claims 10-18 are withdrawn pursuant to a restriction requirement explained below. Accordingly, claims 10-18 have not been further treated on the merits.
	
Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on January 4, 2019 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 19-20, drawn to a frame, classified in B44D3/185.
II. Claims 10-18, drawn to a method of making a frame, classified in G09F 15/0031.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant the product as claimed can be made by a materially different process such as by extrusion of the materials.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B44D 3/185, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G09F 15/0031, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
During a telephone conversation with applicant’s attorney on February 1, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “rigid” in claims 1 and 2 and the term “flexible” in claims 7-9 are relative terms which render the claims indefinite. "Rigid" and "flexible" are relative terms, particularly since virtually anything will flex if enough pressure is applied to it. Examiner suggest adding 
The term “or any combination thereof” in claim 1 is a relative term which renders the claim indefinite. The term “or any combination thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not disclose what combinations, besides those (paragraph 0015 already claimed as part of the Markush group, would be suitable curves. Therefore, the specification does not provide a standard for ascertaining what other types of curves or combination of curves would be acceptable. Examiner recommends clarifying the limitation to read “or a combination of said at least one convex and at least one concave curve”.
Claims 3-6 are indefinite by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Orlando (US 3713474 A), hereinafter Orlando.
Claim 1 (as best understood), Orlando teaches a frame for providing a curved surface suitable for artistic expression (Fig. 2 and 4-6 show a frame for providing a curved surface suitable for artistic expression; col.1, lines 62-65) comprising:
a top rigid piece having a pair of substantially parallel edges (Fig. 2 and 4 show a top piece having a pair of substantially parallel edges; col. 2, lines 31-34, discloses that the perimeter of the upright frame is rigid);
a bottom rigid piece substantially similar to the top rigid piece (Fig. 2 shows a bottom piece that is similar to the top piece; col. 2, lines 31-34, discloses that the perimeter of the upright frame is rigid);
a plurality of studs affixed between the top and bottom pieces (Fig. 5 shows studs 14 affixed between the top and bottom pieces) and wherein said plurality of studs are substantially perpendicular to the top and bottom pieces (Fig. 5 shows studs 14 are perpendicular to the top and bottom pieces); and said pair of substantially parallel edges of the top and bottom pieces contain at least one convex or at least one concave curve or any combination thereof
Claim 3, Orlando teaches the frame of claim 1 wherein: the frame is entirely surrounded by a laminate (Fig. 5 shows a laminate 18; col. 2, lines 48-52 discloses a heavy cardboard or light particle board.  	Note: The Examiner has interpreted the term laminate as “any material that is made by sticking several layers of the same material together”. [https://dictionary.cambridge.org/dictionary/english/laminate]).
Claim 7 (as best understood), Orlando teaches the frame of claim 1 wherein an air gap exists between each of said studs (Fig. 5 shows there are air gaps between the studs 14), and wherein a flexible, continuous material is affixed to said frame (Fig. 5 and 6 show a flexible, continuous material 19 is affixed to the frame; col. 2, lines 53-56) such that said air gaps are hidden (Fig. 2 and 6 show the air gas are hidden).
Claim 8 (as best understood), Orlando teaches the frame of claim 7 wherein said flexible, continuous material is a laminate (Col. 2, lines 53-56, says layer 19 can be “layers of sponge rubber or other suitable materials”).
Claim 9 (as best understood), Orlando teaches the frame of claim 7 wherein said flexible, continuous material substantially conforms to the at least one convex or the at least one concave curve (Fig. 2, 5, and 6 show the flexible, continuous material 19 substantially conforms to the concave curve of the front side and the convex curve of the back side).

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peters (DE 202008000602 U1) cited in the IDS filed on January 4, 2019, hereinafter Peters.
Claim 19, Peters teaches a curved apparatus suitable for artistic expression (Peters discloses a curved apparatus suitable for artistic expression; see Fig. 1A) comprising:
a foam piece having a volume (Fig. 5 shows a foam piece 13 having a volume) and at least one curved surface (Fig. 1A shows a curved surface 5), and
at least a portion of said at least one curved surface is covered with a canvas (Fig. 1a and Fig 5 show a portion of foam piece 13 is covered by a canvas 3).
Claim 20, Peters teaches the curved apparatus of claim 19 wherein said foam piece is entirely surrounded with said canvas (Fig. 1 and 5 show the foam piece 13 is entirely surrounded by the canvas 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Thompson (US 9890532 B2), hereinafter Thompson.
Claim 2 (as best understood), Orlando teaches all of the elements and limitations of the frame of claim 1 above. However, Orlando fails to disclose the rectangular studs having a foam interior and rigid exterior. Regardless, Thompson teaches a stud (col. 1, lines 25-26; col. 1, lines 36-38 ) comprising of a foam interior substantially in the shape of a rectangular prism (Fig. 4 surrounded by a rigid member (Fig. 4 and 5 show the foam interior is surrounded by rigid members 102 and 108).
Orlando and Thompson are considered analogous to the claimed invention because they are in the same field of frames – a display frame, in Orlando’s case, and a building frame, in Thompson’s case. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Orlando to incorporate the teachings of Thompson to use a rectangular stud with a foam interior and a rigid exterior because the use of a stud with a foam interior reduces carbon footprint by using less lumber without losing any structural qualities.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Peters.
Claim 4, Orlando teaches all of the elements and limitations of the frame of claim 3 above. Orlando further discloses a flexible covering (Fig. 5 and 6; col. 4, lines 1-4, discloses the covering 20 is selected for its aesthetic value) connected to the laminate (Fig. 5 and 6). However, Orlando does not explicitly disclose that the flexible covering (20) is a canvas, just that it can be aesthetically pleasing. Orlando also fails to disclose the use of adhesive; instead Orlando teaches that the flexible covering is secured by upholstery staples or any other known fasteners. Regardless, Peters discloses a canvas (Fig. 1 and 5 show a canvas 3 for artistic painting) [that] is adhesively connected to the laminate (Fig. 5 shows the canvas 3 is connected to a laminate 13 by adhesive 11. The dictionary defines a fastener as a “restraint that attaches to something or holds something in place” [http://www.webster-
Orlando and Peters are considered analogous to the claimed invention because they are in the same field of frames with aesthetic coverings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the canvas by Peters for the flexible covering of Orlando because both elements were known for providing aesthetic value while providing cover for a frame. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive by Peters for the upholstery staples of Orlando because both elements were known equivalents for securing a fabric to a frame element. The substitution would have resulted in the predictable result of securing the canvas to the laminate.
Claim 5, Orlando in view of Peters teaches all of the elements and limitations of the frame of claim 4 above. However, neither Orlando nor Peters explicitly disclose the limitation wherein said canvas comprises a first top piece, a second bottom piece, and a third lateral piece. Orlando only teaches two flexible covering (20); one covers the front face of the frame and part of the sides, top, and bottom while the other covers the rear face of the frame and part of the sides, top, and bottom. The examiner notes that making known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made separate pieces of canvas for the top and bottom portions of 
Neither Orlando nor Peters also explicitly disclose the limitation wherein said third lateral piece is a single, continuous piece of canvas covering a front, a back, and two sides of said frame. Orlando only teaches two large pieces of canvas that overlap on the sides (Fig. 6). The examiner notes that making known invention continuous is considered within the level of an ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the canvas continuous to wrap around the front, the back, and the sides of the frame because this would give artists a continuous surface upon which they can paint on.
Claim 6, Orlando in view of Peters teaches all of the elements and limitations of the frame of claim 4 above. However, neither Orlando nor Peters explicitly disclose the limitation wherein a separate piece of canvas is adhesively connected to each exterior side of the laminate. The examiner notes that making known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made separate pieces of canvas adhesively connected to the laminate because separate, individual pieces of canvas would be easier to attach to the laminate and the frame as opposed to the two large pieces as shown in Orlando.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phillips (US 20110146126 A1) discloses a foam panel that can either be planar or be bendable to an arcuate or curved configuration has a sheet article such as photographs, artwork, or the like affixed to it by an adhesive.
Rietkerk (US 6729060 B1) discloses a corner fitting frame that has a curved front surface and holds an artist’s canvas. While the front face of the frame is curved, the rear surfaces are generally flat. Two vertical legs are on either side of the frame and a dowel can be placed at the juncture where the flat rear surfaces of the top and bottom pieces meet; the dowel serves to increase the structural integrity of the frame.
Iverson (US 9783985 B2) discloses an insulation stud that is comprised of two lumber sections with a rigid foam insulation in between.
Fulford (US 5218807 A) discloses a wooden door frame and door jamb assembly that has an insulative foam core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571) 272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           

/Muhammad Ijaz/Primary Examiner, Art Unit 3631